  8:19-cr-00266-RFR-MDN Doc # 67 Filed: 03/31/21 Page 1 of 1 - Page ID # 113




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR266
                                            )
      vs.                                   )
                                            )
TYLER DODGE,                                )                  ORDER
                                            )
                    Defendant.              )


       This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [66]. Counsel needs additional time to prepare for trial and conduct plea
negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [66] is granted, as follows:

      1. The jury trial, now set for April 5, 2021, is continued to May 10, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and May 10, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3.      No further continuances will be granted without a hearing before
            the undersigned magistrate judge.

      DATED: March 31, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
